TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00515-CR


Christopher Paul Wyss, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 8007, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Clyde Williams has filed a motion to be substituted as Christopher Paul Wyss's
counsel on appeal.  The notice states that Williams has been retained by appellant, and it bears
the signature of the attorney previously appointed to represent appellant on appeal.  See Tex. R. App.
P. 6.1(c).
The motion is granted and Clyde Williams is designated appellant's lead counsel. 
At its discretion, the district court may permit the withdrawal of appointed counsel.
It is ordered January 4, 2008.

Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish